      Case 2:19-cv-10870-WBV-JVM Document 47 Filed 03/16/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

IN THE MATTER OF THE COMPLAINT                    §   C.A. NO. 2:19-cv-10870-WBV-JVM
OF M/V CANDY STORE, L.L.C. AS                     §   c/w      20-243
OWNER, CANDY FLEET, L.L.C. AS                     §
OPERATOR AND OWNER PRO HAC                        §   APPLIES TO ALL CASES
VICE, AND M/V CANDY STORE, IN                     §
REM FOR FOR EXONERATION FROM OR                   §
LIMITATION OF LIABILITY                           §   SEC. “D”      MAG (1)

                   STATUS REPORT ON BEHALF OF LANCE FOLSE

TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

       COMES NOW Lance Folse (“Folse”), Claimant in this Limitation Proceeding, and

Defendant in the consolidated Declaratory Judgment Action, and, for his Status Report Pursuant

to Rec. Doc. 28, would respectfully show:

       (1)     A brief description of the basis for jurisdiction:

       Candy Fleet filed the underlying limitation proceeding under the admiralty and maritime

jurisdiction of this Honorable Court, pursuant to Rule 9(h) of the Federal Rules of Civil

Procedure, 28 U.S.C. §1333, and Rule F of the Supplemental Rules for Admiralty and Maritime

Claims of the Federal Rules of Civil Procedure.

       Diamond Services Corporation filed a declaratory judgment proceeding under admiralty

and general maritime law of the Unites States of America against Lance Folse, which has been

consolidated into the limitation proceeding. See Rec. Doc. 31.

       (2)     A listing of any discovery done:

       Candy Fleet has propounded Interrogatories and Requests for Production to Folse, which

have been responded to. Folse has propounded Interrogatories and Requests for Production to

Candy Fleet, Diamond Services Corporation and DHD Offshore Services, which have been
      Case 2:19-cv-10870-WBV-JVM Document 47 Filed 03/16/20 Page 2 of 3



responded to. Folse’s deposition occurred on March 4, 2020.

       (3)     A listing of any specialized discovery that may be involved in this matter:

       An inspection of the vessel that is the subject of the limitation proceeding may be

required to determine its value for purposes of the limitation fund.

       (4)     Whether or not this matter should be fast-tracked for settlement.

       Claimant / Defendant Folse is always willing to engage in settlement discussions in an

attempt to resolve this matter should the other parties be amenable.

       Undersigned counsel will be requesting to participate in the status conference via

telephone, and will contact the Court’s chambers for call-in information.

                                              Respectfully submitted,

                                              /s/ Eric J. Rhine
                                              Eric J. Rhine (admitted PHV)
                                              Texas Bar No. 24060485
                                              erhine@spaglaw.com
                                              SPAGNOLETTI LAW FIRM
                                              401 Louisiana Street, 8th Floor
                                              Houston, Texas 77002
                                              Telephone:      713-653-5600
                                              Facsimile:      713-653-5656

                                              and

                                              Andrew J. Quackenbos (La. 31924)
                                              DOMENGEAUX, WRIGHT,
                                              ROY & EDWARDS, LLC
                                              Andrewq@wrightroy.com
                                              556 Jefferson Street, 5th Floor
                                              Lafayette, LA 70501
                                              Telephone: 337-233-3033
                                              Facsimile: 337-232-8213

                                              ATTORNEYS FOR LANCE FOLSE



                                                 2
      Case 2:19-cv-10870-WBV-JVM Document 47 Filed 03/16/20 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that service of the foregoing automatically accomplished on
counsel of record for Plaintiff through CM/ECF Notice of Electronic Filing at the time of filing
hereof on this 16th day of March, 2020, in accordance with the Federal Rules of Civil Procedure.

                                            /s/ Eric J. Rhine
                                            Eric J. Rhine




                                                3
